DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 03/23/2021 have been fully considered but they are not persuasive. 
The applicant argues that Golestanirad and Fuqi do not disclose the limitations of the claim because Golestanirad and Fuqi are focused on electromagnetic field propagation, i.e., radiation while the claimed of the current application are directed to the claimed implantable microelectrode device that would promote active diffusion of electrochemical species that are required for Faradaic charge injection. The applicant’s arguments are fully considered but they are not persuasive. The claims as currently recited are only directed towards an implantable microelectrode having a specific geometry being a fractal geometry. The fractal geometry of the microelectrode is based on a formula. Neither the independent claim 1, nor the dependent claims 2-3, 5-6 provide any indication or suggestion regarding the intended use, field of use, or intended purpose of the implantable microelectrode device. Therefore, as previously pointed out by the examiner, the Golestanirad provides a fractal electrode while the Fuqi reference teaches a well-known fractal (vicsek) geometry and the formulas to design and implement it (for details please see Final Rejection mailed 03/23/2021). The combination of the references are deemed to read over the claimed limitations as currently presented. 
Applicant’s arguments, see pages 4-6, filed 05/10/2021, with respect to 35 USC 112(b) have been fully considered and are persuasive.  The 112b rejection of claim 5 has been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANA SAHAND whose telephone number is (571)272-6842.  The examiner can normally be reached on M-Th 8:30 am -5:30 pm; F 9 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/SANA SAHAND/Examiner, Art Unit 3792                                                                                                                                                                                                        
/REX R HOLMES/Primary Examiner, Art Unit 3792